Citation Nr: 0632156	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  94-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 until 
September 1982.  

The veteran was granted service connection for bilateral pes 
planus by an August 1996 Board decision.  In a March 1997 
rating decision, a 10 percent evaluation was assigned for the 
bilateral pes planus.  The veteran expressed disagreement 
with the assigned disability rating.

The issue of the veteran's entitlement to an increased 
disability rating for bilateral pes planus was remanded by 
the Board to the RO in May 1998 for the purpose of obtaining 
additional medical development.  In April 2001, the 
Department of Veterans Affairs Regional Office in New York, 
New York (the RO) issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the veteran's claim. 

This case was returned to the Board for further appellate 
review in October 2001.  At that time, it was again remanded 
to the RO for further development, including referral for a 
VA examination.  That development has been completed.  In 
January 2006, the RO issued another SSOC which continued to 
deny the veteran's claim.  The veteran's claims folder has 
been returned to the Board for further appellate action.  

Issues not on appeal 

In a December 2004 rating decision, the RO granted service 
connection for a low back condition, assigning a 10 percent 
disability rating; granted service connection for a right 
ankle disability, assigning a 20 percent disability rating; 
and denied an increased disability rating for a left ankle 
disability, evaluated as 10 percent disabling.  The veteran 
filed a notice of disagreement as to the assigned ratings for 
each disability.  In December 2005, the RO issued a Statement 
of the Case which continued each of the previously assigned 
ratings.  To the Board's knowledge, the veteran did not file 
a substantive appeal.  Therefore, those issue are not in 
appellate status and are not now before the Board.   

FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus 
manifests as subjective complaints of pain.  The competent 
medical evidence of record does not indicate swelling of the 
feet, callosities, severe pes planus, spasm or extreme 
tenderness due to pes planus, and further indicates that the 
veteran's subjective complaints of pain are unsupported by 
clinical findings.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected pes 
planus, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2006); Fenderson v. West, 12 
Vet. App. 119 (1999).  

2.  The criteria for referral of the service-connected pes 
planus for consideration on an extra-schedular basis are not 
met. 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
September 1995.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, some five 
years after the initial rating decision, furnishing the 
veteran with VCAA notice prior to the adjudication in 
September 1995 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error. See VAOGCPREC 7-2004

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, as 
directed in the Board's October 2001 remand, the RO informed 
the veteran of VA's duty to assist him in the development of 
his claim in a letter dated October 22, 2001 by which the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records.   
Moreover, the letter specifically advised the veteran that in 
order to qualify for an increased disability rating, medical 
evidence of an increase in the severity of the disability was 
required.  

Finally, the Board notes that the October 2001 letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  These instructions comply 
with the requirements of 38 C.F.R. § 3.159 (b) in that the 
VCAA letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, during the 
course of this appeal the RO granted service connection and 
assigned a 10 percent disability rating for the veteran's 
bilateral pes planus effective as of November 4, 1993, the 
date of receipt of the original claim.  The veteran has not 
disagreed with this assigned effective dates, and thus 
additional notice as to the assignment of an effective date 
is not necessary.  With respect to the higher disability 
rating now being sought, because such was denied, the matter 
of the assignment of an effective date therefor is moot.  In 
other words, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
assigned and thus there can be no effective date to assign.  
As explained below, the Board is similarly denying the 
veteran's claim, so the matter of any potential effective 
date for increased rating remains moot.   

Moreover, with respect to both level of disability and 
effective date, in May 2006 the veteran received specific 
notice as to those elements.  See a letter from the RO to the 
veteran dated May 26, 2006.  Since that time, he and his 
representative have had the opportunity to present additional 
argument and evidence.  The veteran's representative 
submitted an informal hearing presentation on his behalf in 
August 2006.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  

The evidence of record indicates that the veteran is in 
receipt of Social Security Administration (SSA) Disability 
compensation and evidently has been for a number of years.  
The veteran's SSA records have not been obtained.  After 
having carefully considered the matter, the Board concludes 
that a remand for such records is not necessary.  The matter 
before the Board is the current severity of his service-
connected pes planus.  The SSA records, which date back a 
number of years, would shed little if any light on this 
matter.  The veteran and his representative have not 
suggested otherwise.   Moreover, there are of record 
extensive VA treatment records totaling hundreds of pages 
which extensively document the veteran's physical condition, 
as well as reports of several VA physical examinations.  
Therefore, a remand to obtain records from SSA is not 
necessary, as they are not pertinent to this claim. Cf. Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal.]; see also Soyini, supra.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for  VA medical examination and opinion 
in June 1996, September 1997, August 1998  and again (as 
directed in the October 2001 remand) in December 2004 and 
December 2005.   

With respect to the October 2001 remand, at that time, the RO 
was instructed to contact the veteran and attempt to obtain 
additional treatment information.  To that end, the RO sent 
the veteran a letter dated October 22, 2001.  To date, the 
veteran has not elected to respond to that letter or to 
otherwise identify any other non-VA treatment sources.  The 
RO has obtained updated VA treatment records.  Given the 
veteran's disinclination to cooperate fully with the process, 
the Board finds that the RO has complied to the extent 
possible with the instructions contained in the October 2001 
remand.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The lengthy history of this case has been set forth in the 
Introduction. Remanding the case at this juncture would 
accomplish nothing except to further delay resolution of this 
case, which is now a decade old. As the Court stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  Although 
resolution in the instant case has been delayed by numerous 
factors, many of which were not within the Board's control, 
the Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran did not 
request a hearing incident to his February 1996 substantive 
appeal and has not subsequently requested one.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).



Specific schedular criteria

Diagnostic Code 5276 [Flatfoot, acquired)] provides for the 
following levels of disability when the condition is 
bilateral:  

50 %   Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, and no 
improvement with orthopedic shoes or appliances.  

30 %   Severe; bilateral pes planus with objective evidence 
of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

10 %  Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achillis, pain on 
manipulation or use of the feet.  

0%  Mild; symptoms relieved by built-up shoe or arch support.  

Analysis

As noted above, the veteran seeks an increased disability 
rating for his service-connected bilateral foot disability, 
which is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently rated under Diagnostic Code 5276 
[flatfoot, acquired.]  ["Pes planus" is flat feet.  See 
Dorland's Illustrated Medical Dictionary 1268 
(28th ed. 1994).] The evidence of record, specifically 
including the September 1997 VA examination, the June 1998 
treatment record, the December 2004 VA examination and the 
December 2005 VA examination indicate that the veteran's 
bilateral foot condition is diagnosed as "bilateral pes 
planus."  The veteran's diagnosed foot condition corresponds 
with the currently assigned Diagnostic Code.  Moreover, the 
veteran and his representative have not suggested that 
another code would be more appropriate.  

In summary, for the reasons stated above, the Board can 
identify a no more appropriate diagnostic code than the 
currently assigned Diagnostic Code 5276.  

Mittleider concerns

The veteran has been diagnosed with bilateral ankle 
conditions, for which service connection has been granted.  
He also appears to suffer from foot pain related to 
complications of non-service connected diabetes mellitus .  
The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).
  
In this case, however, the medical evidence clearly 
distinguishes most of the veteran's various foot pathology.  
A December 2004 examination differentiated the symptomatology 
attributable to the veteran's ankle disabilities from his 
foot disabilities. 

Schedular rating

Based on the evidence of record, and for reasons and bases 
expressed immediately below, it is the Board's conclusion 
that the criteria for an increased rating for the veteran's 
service-connected bilateral pes planus are not met.  

In order to meet the criteria for the next higher 30 percent 
disability rating there must be evidence of severe pes planus 
characterized by marked deformity, pain on manipulation and 
use, indication of swelling on use and characteristic 
callosities. 

On his most recent December 2005 examination the condition of 
the veteran's feet was described as symmetric with "full, 
painless range of motion of all joints of the feet."  
Repetitive motion was found to have no impact on range of 
motion, that is to say there was no evidence of fatigability.  
Muscle strength testing produced variable results with 
"questionable effort" on the part of the veteran, but no 
spasm was noted.  The Achilles tendon was appropriately 
aligned and showed no pain on manipulation.  There were no 
characteristic callosities.  Edema and stiffness were limited 
to his ankles; as noted above the veteran's bilateral ankle 
disabilities have been separately service connected.  

In general, the veteran's main complaint was pain.  However, 
the December 2005 examiner specifically noted that the 
veteran's presentation of pain was independent of any 
manipulation of his feet and "therefore is unreliable as an 
indicator of discomfort."  The examiner further found that 
the "Pain reports are unreliable markers of pes planus...based 
on physical findings one would not expect the degree of pain 
and disability that the veteran subjectively reports."  This 
conclusion was reached taking into account any possible 
sensory overlay from complications of the veteran's diabetes.  

The examiner's conclusion in this regard is supported by the 
veteran's treatment records.  The Board notes that in his 
treatment records, specifically records from August 2004, the 
examining physician noted the veteran's active history of 
polysubstance abuse and further observed that the veteran's 
presentation regarding the severity of his musculoskeletal 
pain appeared to be narcotic drug-seeking behavior.  

The December 2005 examiner stated that the veteran's overall 
pes planus condition was best characterized as "mild."  
That conclusion is congruent with clinical findings in the 
December 2004, which essentially showed mild symptoms and no 
deformity of the veteran's feet.  

Moreover, more remote medical evidence, including the June 
1996 VA examination, September 1997 VA examination and August 
1998 VA examination, are also without a finding of 
characteristic callosities or edema or swelling on use.   The 
Board acknowledges that some deformity was noted in the June 
1996 and September 1997 VA examinations, however, those 
results have not been repeated by subsequent examiners.  

A review of the medical evidence above shows that none of the 
criteria for a 30 percent rating for pes planus are met.  
Specifically, the veteran's pes planus has been characterized 
as mild, not severe.  Moreover, there have been no findings 
consistent with marked deformity, and the December 2005 
examiner specifically concluded that there were no 
callosities.  Additionally, there was no finding of swelling 
in the veteran's feet.  

The Board is aware that the veteran asserts that he meets the 
criteria for pain on manipulation.  However, as noted above, 
the veteran appears to experience pain in the absence of 
actual manipulation or use, and his presentation of pain was 
deemed unreliable and unsupported by the clinical condition 
of his feet.  It may be that the veteran is confusing pain 
associated with his service-connected ankle disabilities 
and/or non service-connected diabetes mellitus with pain 
caused by the pes planus.  Or it may be, as suggested by 
certain health care providers, that he is exaggerating his 
symptoms for secondary gain.  In any event, the objective 
clinical evidence demonstrates mild pain, which is consistent 
with the currently assigned 10 percent rating.   

The Board acknowledges that the veteran's representative has 
argued that an increased rating is warranted, in part, due to 
the veteran's reported use of a cane.  However, use of a cane 
is not a part of the criteria considered for pes planus.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999) [when 
terms of regulation are unambiguous, "no further inquiry is 
usually required"]; see also Massey v. Brown, 
7 Vet. App. 204, 208 (1994) [the Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulations is error as a matter of law]. 
In any event, it is evident from the Board's discussion of 
the medical evidence that objective clinical findings 
demonstrate that the pes planus is at worst mild.  Further, 
at the veteran's December 2002 VA examination, he himself 
indicated that his use of a cane was due to his separately 
compensated ankle disabilities.

Accordingly, as none of the criteria for a 30 percent 
disability rating have been met, the assignment of that 
rating is not warranted.   Additionally, as none of the 
criteria for the assignment of a 30 percent disability rating 
have been met, it logically follows that that the criteria 
for the 50 percent disability rating have also manifestly not 
been met.  

In summary, for the reasons and bases set out above, the 
Board has determined that the criteria for a disability 
rating in excess of 10 percent have not been met.    

DeLuca considerations  

The Board has given thought to whether additional disability 
may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  Although 
the veteran's pes planus reportedly causes him pain, there is 
of record no evidence of weakness, incoordination and the 
like due to pain caused by the service-connected pes planus.   

The Board acknowledges that the December 2004 examination 
found additional loss of motion due to pain and some 
fatiguability; however. those results were not replicated in 
prior or subsequent examinations.  

In essence, the symptomatology associated with the service-
connected pes planus is exactly that described in the 
schedular criteria, namely bilateral pes planus with pain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  None of 
the DeLuca factors have been objectively identified, and 
additional disability under 38 C.F.R. §§ 4.40 and 4.45.



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the appeal period includes the nearly 13 year 
period from the November 1993 receipt of the claim to the 
present time.  Throughout that time, the veteran has sought 
VA treatment for various complaints related to his feet.  
Concerning his bilateral pes planus, the medical evidence of 
record appears to support the proposition that this 
condition, although subject to a certain amount of change, 
has at no time during the period merited a rating other than 
10 percent.  

Specifically, at a June 1996 VA examination, there was no 
indication of bilateral pes planus and the diagnosis was to 
the right side of the feet only.  However, at that time there 
was a finding of hallux valgus deformity of the right foot.  
Subsequent treatment and examination administered since that 
time has instead shown bilateral pes planus without a repeat 
finding of deformity of the right foot after the September 
1997 examination.  Thereafter, his symptoms as reflected from 
August 1998 through to December 2005 reflect relatively 
stable symptomatology consisting largely of subjective 
complaints of pain.  

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from November 4, 1993.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the November 1999 SSOC, the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected pes planus such as to render the 
veteran's disability exceptional or unusual and require an 
extraschedular rating based on frequent hospitalization.  
Indeed, it appears that veteran has not been hospitalized for 
this disability since surgery in 1999.  

There is no evidence of an unusual clinical picture.  As has 
been discussed by the Board above, the medical evidence of 
record indicates that the current symptomatology is mild.  
There is nothing in the objective medical evidence which 
indicates that an exceptional or unusual disability picture 
exists.  

With respect to marked interference with employment, the 
evidence of record indicates that the veteran suffers from a 
variety of service-connected and non-service connected 
disabilities including bilateral ankle conditions, a low back 
condition, and cervical spine disability, diabetes mellitus 
and polysubstance abuse.  The medical evidence does not in 
any way indicate that any significant disruption to his 
employment was caused by the service-connected flat feet, 
above that contemplated in the assigned 10 percent rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that a preponderance of the evidence does not support the 
proposition that the veteran's service-connected bilateral 
foot disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2006).  Therefore, referral of this case to 
appropriate VA officials for consideration of the assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases set out above, the Board has 
determined that the evidence of record demonstrates that the 
veteran's pes planus is mild.  Therefore, a rating in excess 
of the currently assigned 10 percent is not warranted.  


ORDER

Entitlement to an increased disability rating for service-
connected pes planus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


